Both defendant and the State presented evidence. Defendant moved to dismiss the charge at the close of the State’s evidence and to dismiss the charge and for a directed verdict at the close of all the evidence. He assigns as error the trial court’s denial of those motions. Defendant argues that the evidence was not sufficient to support the charge of death by vehicle. Our review of the record in this case disclosed that there was ample evidence to support the charge submitted to the jury and that the court properly denied defendant’s motions. Defendant’s contention is without merit.
We have also carefully considered defendant’s contention that it was error for the trial court to allow the court reporter to read a portion of one witness’s testimony to the jury after the jury had retired. G.S. 15A-1233(a) clearly permits the trial court to do this. Defendant’s contention is without merit.
We hold that defendant had a fair trial, free from prejudicial error.
No error.